Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102 as being unpatentable over Caballero (US10701394), hereinafter referred to as Caballero.

Regarding claim 1, Caballero teaches A computer-implemented method, comprising: receiving a sequence of input data including artifacts, the sequence including a first input data frame and a second input data frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches using frames with artifacts (low-resolution) such as blurring, pixilation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data [Col. 8, Line. 14-16] to reproduce higher resolution frames).
processing the first input data frame using layers of a neural network model to produce external state including a reconstructed first data frame that approximates the first input data frame without artifacts, and hidden state generated by a first one of the layers during processing of the first input data is not provided as an input to the first one of the layers to process the second input data ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches [Fig. 7] the use of feature map filters to extract features (external state per claimed specification [0024]) from low resolution frames and reconstruct the original high resolution frames).
warping the external state, using difference data corresponding to changes between the first input data frame and the second input data frame, to produce warped external state ([Col. 28, Line 26-31] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. The examiner notes that Caballero teaches [Fig. 30] a neural network 3020 that extracts features by comparing two frames 3005 and 3010 then performs a warp function 3025 on the outcome of 3020). 
processing, based on the warped external state, the second input data frame using the layers of the neural network model to produce a reconstructed second data frame that approximates the second data frame without artifacts. ([Col 29, Line 40-46] The warped image is then processed together with the coarse flow, the reference and target images through a fine flow estimation module (block 3125). This uses a single strided convolution with stride 2 and a final x2 upscaling stage to obtain a finer flow map 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
 The final motion compensated frame is obtained by warping the target frame with the total flow 
    PNG
    media_image2.png
    33
    105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    29
    125
    media_image3.png
    Greyscale
).

Regarding claim 2, Caballero teaches The computer-implemented method of claim 1, wherein the warped external state includes a warped reconstructed first data frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm).
processing the second input data frame comprises processing the second input data frame and the warped external state by the neural network model to produce spatially-varying filter kernels. ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that processes the warped extracted features and a second frame and uses 2 feature maps [Fig. 30]).

Regarding claim 3, Caballero teaches The computer-implemented method of claim 2, wherein the spatially-varying filter kernels comprise a first filter kernel and a second filter kernel ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step).

Regarding claim 4, Caballero teaches The computer-implemented method of claim 3, wherein the processing comprises: applying the first filter kernel to the reconstructed first data frame to produce a filtered portion of the warped reconstructed first data frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a reconstructed image 3030 or 3035  [Fig. 30]).
applying the second filter kernel to the second input data frame to produce a filtered portion of the second input data frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a second image 3010  [Fig. 30]).
summing the filtered portion of the second input data frame and the filtered portion of the warped reconstructed first data frame to produce a portion of the reconstructed second data frame. ([([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that filters at least one reconstructed image and a second image to reproduce a super resolution image 3050 [Fig. 30]).

Regarding claim 5, Caballero teaches The computer-implemented method of claim 1, wherein processing the second input data frame using the layers of the neural network model produces second external state including the reconstructed second data frame. ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a second image 3010  and produces a super resolution frame 3050 [Fig. 30]).

Regarding claim 6, Caballero teaches The computer-implemented method of claim 1, wherein an output of each layer of the neural network model is input to a subsequent layer of the first neural network model ([Fig. 2B] The examiner notes that Caballero teaches in [Fig. 2B] a neural network where the output of each layer is fed into the following layer).

Regarding claim 8, Caballero teaches The computer-implemented method of claim 1, wherein the input data is image data and the difference data is motion data ([Col. 8, line 50-58] In a general aspect, a method and a non-transitory computer readable medium (that includes code segments that when executed by a processor cause the processor to) includes selecting a plurality of low-resolution frames associated with a video, performing a first motion estimation between a first frame and a second frame).

Regarding claim 9, Caballero teaches The computer-implemented method of claim 1, further comprising adjusting parameters of the neural network model based on differences between the reconstructed first data frame and a target data frame corresponding to the input data ([Col. 28, line 57-60] Model parameters can be optimized by minimizing a reconstruction loss given a set of low-resolution (LR) and high-resolution (HR) example image pairs).

Regarding claim 11, Caballero teaches A system, comprising: a processing unit configured to: receive a sequence of input data including artifacts, the sequence including a first input data frame and a second input data frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches using frames with artifacts (low-resolution) such as blurring, pixilation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data [Col. 8, Line. 14-16] to reproduce higher resolution frames).
process the first input data frame using layers of a neural network model to produce external state including a reconstructed first data frame that approximates the first input data frame without artifacts, wherein hidden state generated by a first one of the layers during processing of the first input data is not provided as an input to the first one of the layers to process the second input data ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches [Fig. 7] the use of feature map filters to extract features (external state per claimed specification [0024]) from low resolution frames and reconstruct the original high resolution frames).
warp the external state, using difference data corresponding to changes between the first input data frame and the second input data frame, to produce warped external state ([Col. 28, Line 26-31] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. The examiner notes that Caballero teaches [Fig. 30] a neural network 3020 that extracts features by comparing two frames 3005 and 3010 then performs a warp function 3025 on the outcome of 3020).
process, based on the warped external state, the second input data frame using the layers of the neural network model to produce a reconstructed second data frame that approximates the second data frame without artifacts. ([Col 29, Line 40-46] The warped image is then processed together with the coarse flow, the reference and target images through a fine flow estimation module (block 3125). This uses a single strided convolution with stride 2 and a final x2 upscaling stage to obtain a finer flow map 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
 The final motion compensated frame is obtained by warping the target frame with the total flow 
    PNG
    media_image2.png
    33
    105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    29
    125
    media_image3.png
    Greyscale
).


Regarding claim 12, Caballero teaches The system of claim 11, wherein the warped external state includes a warped reconstructed first data frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm).
processing the second input data frame comprises processing the second input data frame and the warped external state by the neural network model to produce spatially-varying filter kernels. ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that processes the warped extracted features and a second frame and uses 2 feature maps [Fig. 30]).

Regarding claim 13, Caballero teaches The system of claim 12, wherein the spatially-varying filter kernels comprise a first filter kernel and a second filter kernel ([Col. 9, Line 62-67] FIG. 7 is a diagram of an efficient sub-pixel convolutional network according to an embodiment, featuring two feature map extraction layers built with convolutional neural networks, and a sub-pixel convolutional layer that aggregates the feature maps from low-resolution space and builds the super resolution image in a single step).

Regarding claim 14, Caballero teaches The system of claim 13, wherein the processing comprises: applying the first filter kernel to the reconstructed first data frame to produce a filtered portion of the warped reconstructed first data frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a reconstructed image 3030 or 3035  [Fig. 30]).
applying the second filter kernel to the second input data frame to produce a filtered portion of the second input data frame ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a second image 3010  [Fig. 30]).
summing the filtered portion of the second input data frame and the filtered portion of the warped reconstructed first data frame to produce a portion of the reconstructed second data frame. ([([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that filters at least one reconstructed image and a second image to reproduce a super resolution image 3050 [Fig. 30]).

Regarding claim 15, Caballero teaches The system of claim 11, wherein processing the second input data frame using the layers of the neural network model produces second external state including the reconstructed second data frame. ([Col. 28, Line 26-37] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. Frames 3030, 3035 are input to a spatio-temporal ESPCN module 3040 which outputs a plurality of layers 3045 or a tensor which can be reordered to generate a super-resolution frame 3050. The motion compensation module 3020 and the spatio-temporal ESPCN module 3040 can be learned end-to-end to obtain a motion compensated and fast algorithm. The examiner notes that Caballero teaches [Col. 21, Line 25] an efficient sub-pixel convolutional neural network (ESPCN) that applies at least one feature map to a second image 3010  and produces a super resolution frame 3050 [Fig. 30]).

Regarding claim 16, Caballero teaches The system of claim 11, wherein an output of each layer of the neural network model is input to a subsequent layer of the first neural network model ([Fig. 2B] The examiner notes that Caballero teaches in [Fig. 2B] a neural network where the output of each layer is fed into the following layer).

Regarding claim 18, Caballero teaches The system of claim 11, wherein the input data is image data and the difference data is motion data ([Col. 8, line 50-58] In a general aspect, a method and a non-transitory computer readable medium (that includes code segments that when executed by a processor cause the processor to) includes selecting a plurality of low-resolution frames associated with a video, performing a first motion estimation between a first frame and a second frame).

Regarding claim 19, Caballero teaches The system of claim 11, wherein the processing unit is further configured to adjust parameters of the neural network model based on differences between the reconstructed first data frame and a target data frame corresponding to the input data ([Col. 28, line 57-60] Model parameters can be optimized by minimizing a reconstruction loss given a set of low-resolution (LR) and high-resolution (HR) example image pairs).

Regarding claim 20, Caballero teaches A non-transitory, computer-readable storage medium storing instructions that, when executed by a processing unit, cause the processing unit to: receive a sequence of input data including artifacts, the sequence including a first input data frame and a second input data frame ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches using frames with artifacts (low-resolution) such as blurring, pixilation, blocking, ringing, aliasing, missing data, and other marks, blemishes, defects, and abnormalities in the visual data [Col. 8, Line. 14-16] to reproduce higher resolution frames).
process the first input data frame using layers of a neural network model to produce external state including a reconstructed first data frame that approximates the first input data frame without artifacts, wherein hidden state generated by a first one of the layers during processing of the first input data is not provided as an input to the first one of the layers to process the second input data ([Col. 25, Line 10-17] At step 160 (step 250), the reconstruction model is applied to each of the frames to output higher-resolution frames. The reconstruction, or decoding, process involves applying the optimized super resolution convolutional neural network model, or reconstruction model, for each scene in order to restore the lower resolution video to its original resolution having substantially the same quality as the original high-resolution video. The examiner notes that Caballero teaches [Fig. 7] the use of feature map filters to extract features (external state per claimed specification [0024]) from low resolution frames and reconstruct the original high resolution frames).
warp the external state, using difference data corresponding to changes between the first input data frame and the second input data frame, to produce warped external state ([Col. 28, Line 26-31] FIG. 30 shows a spatial transformer motion compensation pipeline 3000. The pipeline includes three (implementations are not limited to three) frames 3005, 3010, 3015 input into a motion compensation module 3020 which are output into a warp module 3025 the output of which is represented by frames 3030, 3035. The examiner notes that Caballero teaches [Fig. 30] a neural network 3020 that extracts features by comparing two frames 3005 and 3010 then performs a warp function 3025 on the outcome of 3020).
process, based on the warped external state, the second input data frame using the layers of the neural network model to produce a reconstructed second data frame that approximates the second data frame without artifacts. ([Col 29, Line 40-46] The warped image is then processed together with the coarse flow, the reference and target images through a fine flow estimation module (block 3125). This uses a single strided convolution with stride 2 and a final x2 upscaling stage to obtain a finer flow map 
    PNG
    media_image1.png
    23
    22
    media_image1.png
    Greyscale
 The final motion compensated frame is obtained by warping the target frame with the total flow 
    PNG
    media_image2.png
    33
    105
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    29
    125
    media_image3.png
    Greyscale
).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Caballero (US10701394) in view of Son (Fast non-blind deconvolution via regularized residual networks with long short skip connections – 2017)

Regarding claim 7, Caballero teaches The computer-implemented method of claim 6. However, Caballero fails to explicitly teach wherein an output of a first layer of the neural network model is input to a last layer of the neural network model forming a residual skip connection.
On the other hand, Son teaches wherein an output of a first layer of the neural network model is input to a last layer of the neural network model forming a residual skip connection ([Page 3, Para. 5] The residual network uses a single skip-connection to link the first data layer and the final reconstruction layer, and works better than conventional networks [9], which simply use a stack of convolution layers, due to a long-term memory effect. The examiner notes that Caballero and Son are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein an output of a first layer of the neural network model is input to a last layer of the neural network model forming a residual skip connection as taught by Son [Page 3, Para. 5] to preserve the long term memory effect and preserve the global color by transferring the original input to the output [4.2]).

Regarding claim 17, Caballero teaches The system of claim 16. However, Caballero fails to explicitly teach wherein an output of a first layer of the neural network model is input to a last layer of the neural network model forming a residual skip connection.
On the other hand, Son teaches wherein an output of a first layer of the neural network model is input to a last layer of the neural network model forming a residual skip connection ([Page 3, Para. 5] The residual network uses a single skip-connection to link the first data layer and the final reconstruction layer, and works better than conventional networks [9], which simply use a stack of convolution layers, due to a long-term memory effect. The examiner notes that Caballero and Son are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein an output of a first layer of the neural network model is input to a last layer of the neural network model forming a residual skip connection as taught by Son [Page 3, Para. 5] to preserve the long term memory effect and preserve the global color by transferring the original input to the output [4.2])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caballero (US10701394) in view of Vogels (US20180293713A1)

Regarding claim 10, Caballero teaches The computer-implemented method of claim 1. However, Caballero fails to explicitly teach wherein a resolution of the external state is adjusted during training of the neural network model.
On the other hand, Vogels teaches wherein a resolution of the external state is adjusted during training of the neural network model ([Fig. 5] The examiner notes that Vogels teaches a kernel prediction module, and for every new image, the NN is trained and new kernels are creates with a resolution based on the resolution of the feature space and training image. Those kernels are then used to extract features which represent the external state. The examiner notes that Caballero and Vogels are both considered to be analogous because they are in the same field of neural network computations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caballero’s reconstruction model to incorporate wherein a resolution of the external state is adjusted during training of the neural network model as taught by Vogels [Fig. 5] to facilitate the use of importance sampling, where more challenging patches or patches including areas of particular interests within a training dataset are selected with higher probabilities than others [abstract])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salvi - US20170272722A1
“Salvi teaches the use of neural networks for the spatio-temporal denoising of images.”
Vaidyanathan - US20140204111A1
“Vaidyanathan teaches the use of algorithms for the reconstruction of blurry images.”
Saeckinger - Application of the ANNA neural network chip to high-speed character recognition
“Saeckinger teaches the use of mixed neural networks for the recognition of handwritten characters.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128